Citation Nr: 0923664	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to an initial compensable rating for a right 
forearm scar. 

4.  Entitlement to an initial compensable rating for a left 
index finger disability.

5.  Entitlement to an initial compensable rating for 
residuals of a skull fracture.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1993 to 
April 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied claims for service connection for 
right knee pain and for residuals of a right hand overuse 
injury.  But in that same decision, the RO granted service 
connection for a scar on the Veteran's right forearm, 
for residuals of trauma to his left index finger, and for 
residuals of a skull fracture.  The RO assigned initial 
noncompensable (i.e., 0 percent) ratings for each of these 
disabilities, retroactively effective from April 4, 2002, the 
day following the Veteran's discharge from service when he 
returned to life as a civilian.  He wants higher initial 
ratings for these service-connected conditions.  
See Fenderson v. West, 12 Vet. App. 119,125-26 (1999). 

During the pendency of this appeal, the Veteran's claims file 
(c-file) was transferred to the RO in Pittsburgh, 
Pennsylvania (specifically, the Pittsburgh RO Foreign Cases 
division), and that office forwarded the appeal to the Board.

In March 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  

The Board is not satisfied as to substantial compliance with 
its March 2007 remand directives as to the right hand overuse 
injury.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the 
Board is again remanding this claim to the RO via the AMC.  
However, the Board is going ahead and deciding all of the 
remaining claims.




FINDINGS OF FACT

1.  The scar on the Veteran's right forearm covers an area of 
18 square centimeters and is manifested by some reduced 
sensation; it is not painful or unstable nor does it limit 
motion of the affected area.

2.  The Veteran's left index finger disability is manifested 
by painful movement and the ability to flex the finger to 
within 1.5 centimeters of his palm.

3.  The Veteran's skull fracture has not resulted in loss of 
part of both the inner and outer tables of his skull.

4.  The Veteran's right knee disorder has not been attributed 
to his military service, including to any trauma sustained in 
service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the scar on the right forearm.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.118, DCs 7801-7805 (2008).

2.  The criteria are met for a higher 10 percent initial 
rating, but no greater, for the left index finger disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.71a, DCs 5225 (2008).

3.  The criteria are not met for an initial compensable 
rating for the residuals of the skull fracture.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.73, DC 5296 (2008).

4.  The Veteran does not have a right knee disorder due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in August 2002, January 2005, September 2005 
and May 2007.  These letters informed him of the evidence 
required to substantiate his initial, underlying claims for 
service connection (keeping in mind his claims arose in that 
context), some of which since have been granted, as well as 
apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.

In cases, as here, where a claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in the most recent May 2007 letter of 
the downstream disability rating and effective date elements 
of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  And since providing that additional Dingess 
notice in May 2007, the RO has gone back and readjudicated 
his claims in the April 2009 SSOC - including considering 
any additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, 
supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in January 2003 and September 2008.  These 
examination reports are adequate for rating purposes with 
respect to his forearm, index finger and skull disabilities, 
insofar as determining the relative severity of these 
conditions.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his forearm, index finger and skull 
disabilities.  These examinations also evaluated the 
Veteran's right knee and right hand conditions for 
eligibility for service connection and a March 2009 
VA medical opinion reviewed the evidence of record for a 
possible etiological link between the Veteran's conditions 
and active duty service.  Accordingly, the Board finds that 
no further development is needed to meet the requirements of 
the VCAA or the Court.

II.  Compensable Rating for Right Forearm Scar

In April 2003, RO granted service connection for a scar on 
the Veteran's right forearm and assigned an initial 
noncompensable rating.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  However, for the reasons and bases discussed 
below, the Board finds that the Veteran's scar does not 
warrant a compensable rating.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But in Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999), the Court distinguished between an appeal 
of a rating for an established service-connected disability 
versus an appeal of an initial rating for a condition just 
service connected.  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a "staged" rating would be 
necessary.  The Court has since extended this practice even 
to cases involving claims for higher ratings for established 
service-connected disabilities.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

A compensable disability rating is warranted for a scar that 
is deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In this case, the Veteran's scar does not warrant a 
compensable rating.  Concerning this, a September 2008 
American Consulate examination noted that the scar on the 
Veteran's forearm was 6 centimeters by 3 centimeters, meaning 
18 square centimeters.  The examiner noted hypesthesia in the 
area and no sign inflammation.  As the size of the Veteran's 
scar is clearly less than 39 square centimeters, does not 
cause limitation of motion, and is not unstable or painful, 
a compensable rating is not warranted.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating for the scar on his right 
forearm.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Compensable Rating for the Left Index Finger Disability

In April 2003, RO granted service connection for a left index 
finger disability and assigned an initial noncompensable 
rating.  The Veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
For the reasons and bases discussed below, the Board finds 
that his left index finger disability warrants a higher 10 
percent initial rating, though no greater.

Index finger disabilities are rated based on limitation of 
motion.  Under DC 5229, a noncompensable rating is warranted 
where with finger flexed to the extent possible there is a 
gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm; or 
where extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted where with finger flexed to the 
extent possible there is a gap of more than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm; or where extension is limited 
by more than 30 degrees.  See 38 C.F.R. § 4.71a.  

Note (1) under Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand describes 
normal range of motion for the fingers is described as zero 
degrees of flexion represents fingers fully extended making a 
straight line with the rest of the hand.  The 
metacarpophalangeal joint has a range of motion from zero to 
90 degrees of flexion, the proximal interphalangeal joint has 
a range of zero to 100 degrees of flexion, and the distal 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a. 



Disabilities of the index finger can also be rated for under 
DC 5225 for ankylosis.  A 10 percent rating is warranted for 
favorable or unfavorable ankylosis of the index finger.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  Favorable ankylosis of the index finger is where 
either the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and with the finger flexed to the extent 
possible there is a gap of two inches (5.1 centimeters) or 
less between the fingertip and the proximal transverse crease 
of the palm.  Unfavorable ankylosis of the index finger is 
where either the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and with the finger 
flexed to the extent as possible there is a gap of more than 
two inches (5.1 centimeters) between the fingertip and the 
proximal transverse crease of the palm; or where both the 
metacarpophalangeal and proximal interphalangeal joint are 
ankylosed.

Here, though, the Veteran's left index finger is not 
ankylosed and there is not a gap of 2.5 centimeters or more 
between his fingertip and his palm when this finger is 
flexed.  Concerning this, at the January 2003 VA examination, 
he could flex this finger to within 1.5 centimeters of 
touching his palm.  At the more recent September 2008 
examination, the examiner noted a range of motion of the 
distal interphalangeal joint to 20 degrees of flexion with a 
tearing pain on the long extensor tendon over middle phalanx 
from 10 degrees of flexion and a range of motion of the 
proximal interphalangeal joint to 60 degrees of flexion with 
pain from 10 degrees.  Based on these findings a compensable 
rating is not warranted for limitation of motion.

The Board also has considered, however, whether a higher 
rating is warranted for the Veteran's service-connected 
finger disorder based on functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability beyond that 
reflected in the range-of-motion measurements.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Based on the finding of painful motion during 
the September 2008 examination, the Board believes a higher 
rating is warranted to compensate the Veteran for this 
additional impairment.  Therefore, considering his complaints 
of pain during the range-of-motion testing, the next higher 
10 percent rating is appropriate because with repeated or 
prolonged use of this finger, or when his pain is most 
problematic ("flare-ups"), it stands to reason that he will 
have additional resulting limitation of motion.  But as the 
rating schedule does not allow for a rating higher than 10 
percent under either DC 5225 or DC 5229, he could only 
receive an even higher rating on an extra-schedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  And the Board 
will discuss below whether he is entitled to this special, 
extra-schedular consideration.

Although the Veteran's left finger disability does not meet 
the criteria for a higher rating based on limitation of 
motion, when factoring in the findings of painful motion, the 
Board finds that higher 10 percent rating is appropriate for 
his left index finger disability.  

IV.  Compensable Rating for Residuals of the Skull Fracture

In April 2003, the RO granted service connection for a 
fractured skull and the associated residuals and assigned an 
initial noncompensable rating.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 
125-26 (1999).  It bears mentioning that he already has been 
service-connected additionally and assigned 10 percent 
ratings for cephalgia and a cognitive disorder as residuals 
of the same head injury in which he suffered the skull 
fracture.  Since, however, he did not separately appeal the 
RO's decisions granting service connection for these residual 
complications, or the separate ratings assigned for the 
additional resulting disability, the only issue currently 
before the Board is whether he is entitled to a higher rating 
for the underlying skull fracture, itself.  38 C.F.R. § 
20.200.  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The RO has rated the Veteran's skull fracture as 
noncompensably disabling under DC 5296.  Under DC 5296, a 
compensable rating is warranted for loss of part of both the 
inner and the outer tables of the skull.  A 10 percent rating 
is warranted when there is no brain hernia and the area of 
the part of the skull that is lost is smaller than the size 
of a 25-cent piece or 0.716 in (4.619 cm).  A 20 percent 
disability rating is warranted when there is no brain hernia 
and the area lost is of an intermediate size between a 25-
cent piece and a 50-cent piece.  A 30 percent rating is 
warranted when there is no brain hernia and the area lost is 
larger than size of a 50-cent piece or 1.140 in (7.355 cm).  
The highest possible rating, 80 percent, requires a brain 
hernia.  

Based on this record, the Board finds that the evidence does 
not support assignment of a compensable evaluation for the 
Veteran's skull fracture.  In this regard, the Board points 
out that there is no evidence of any loss of part of the 
skull.  In the report of the September 2008 American 
Consulate examination, the examiner did not indicate that any 
part of the Veteran's skull was lost, but instead noted that 
a CT scan was negative for any fracture.  Without loss of 
part of the inner and outer tables of the skull the Veteran 
is not entitled to a compensable rating.

And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

V.  Extra-schedular Consideration

The Board also finds that the noncompensable schedular rating 
for the Veteran's right forearm scar and skull fracture and 
10 percent rating for his left index finger disability are 
not inadequate, such that these claims should be referred to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  
In other words, there is no evidence that any of these 
conditions have caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111 (2008).



These conditions are all relatively minor now and have 
little-to-no impact on his daily functioning.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

VI.  Service Connection for a Right Knee Disorder

The Veteran also claims he has a bilateral (i.e., right and 
left) knee disorder caused by lifting crates of ammunition in 
service.  Based on his STRs and the findings of the January 
2003 VA examination, the RO granted service connection for a 
left knee disability but not for a right knee disability.  
For the reasons and bases set forth below, the Board also 
finds that the preponderance of the evidence is against the 
claim for service connection for a right knee disability, so 
the claim for this additional disability must be denied on 
appeal as well.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases like arthritis will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Although the Veteran's STRs contain multiple reports of left 
knee pain, they only include one indication of right knee 
pain - in July 1995.  The report indicates a tent had fallen 
on this knee.  The examiner found the knee tender to 
palpation, but there was no effusion or crepitus.  The 
examiner indicated right knee muscle contusion (bruise) but 
made no diagnosis suggestive of a chronic condition.  
When, as here, chronicity of disease or injury in service is 
not established, or is legitimately questionable, a showing 
of continuity of symtomatology following service is required 
to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  And evidence that relates 
the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.

In the narrative section of the January 2003 VA examination 
report, the left knee is described in two different ways, but 
the right knee symptoms are not described.  In the medical 
findings section, the examiner noted that the Veteran's right 
knee had tenderness to palpation and flexion to 122 degrees 
with mild grating.  The examiner found no swelling, redness 
or increased warmth (erythema).

At the more recent September 2008 examination, the examiner 
diagnosed first degree medial gonarthrosis.  The examiner 
found range of motion to 140 degrees of flexion, so 
completely normal.  38 C.F.R. § 4.71, Plate II.  The examiner 
also noted the knee joint was stable to both sides with no 
effusion.

An even more recent March 2009 VA medical opinion based on a 
comprehensive review of the Veteran's medical records 
concluded that his right knee condition is less likely than 
not related to his injury to this knee during service.  Since 
the commenter based his opinion on a thorough review of the 
record, the opinion constitutes compelling evidence against 
the claim for service connection, especially absent any 
medical or other competent evidence to the contrary.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).

Based on the evidence in the record, there is no medical 
opinion relating this claimed right knee disorder to the 
Veteran's military service, an essential requirement for 
service connection.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements 
regarding this purported relationship between the current 
disability involving his right knee and his military service, 
including the injury in question.  But his unsubstantiated 
lay statements do not provide this necessary linkage.  While, 
even a layman, he is competent to attest to having 
experienced, for example, pain his right knee since service, 
he is not competent to refute the unfavorable medical opinion 
that has been provided discounting any notion of a 
correlation between any current right knee disability and his 
military service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95; 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right knee disorder, and the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  The Board must therefore deny 
his claim.




ORDER

The claim for an initial compensable rating for the right 
forearm scar is denied.

The claim for an initial compensable rating for the left 
index finger disability is granted; the initial rating is 
increased to 10 percent, but no higher, subject to the laws 
and regulations governing the payment of VA compensation.

The claim for an initial compensable rating for the residuals 
of the skull fracture is denied.

The claim for service connection for a right knee disorder is 
denied.


REMAND

The Veteran initially requested service connection for a 
right hand overuse injury.  During the pendency of the 
appeal, in December 2006, the RO decided a second claim for 
carpal tunnel syndrome (CTS).  The Board's March 2007 remand 
asked the RO (or AMC) to reconcile the Veteran's hand, wrist 
and forearm diagnoses.  

On remand, the RO scheduled the Veteran for a medical 
examination with the American Consulate General Federal 
Benefits Unit.  The examiner diagnosed first degree 
radiocarpal arthrosis but gave no indication of whether this 
condition is related to the previously diagnosed right hand 
overuse injury and/or carpal tunnel syndrome.  The March 2009 
VA medical opinion stated the author of the opinion was 
unable to resolve the Veteran's carpal tunnel diagnosis to 
his 
in-service hand overuse injury diagnosis without resorting to 
mere speculation.  

The Board is not satisfied as to substantial compliance with 
its March 2007 remand directives as to the claimed right hand 
overuse injury.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, this claim is again REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
orthopedic and neurological 
examination of his right wrist and 
hand.  His medical record, including 
claims file, should be made available 
to the examiner for review of the 
pertinent history.  The examiner 
should indicate all current 
conditions the Veteran has affecting 
his right hand, wrist and forearm, 
such as radiocarpal arthrosis, carpal 
tunnel syndrome, etc.  The examiner 
should then provide an opinion as to 
whether it is at least as likely 
as not that any of these diagnosed 
conditions are etiologically related 
to the Veteran's military service, 
including especially to his February 
1998 diagnosis of right hand overuse 
injury.  The designated examiner 
should make every effort to provide 
this requested medical nexus opinion 
because merely indicating that he or 
she cannot provide this opinion 
without resorting to speculation 
amounts to "nonevidence," neither 
for nor against the claim.  See 
Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993); and more generally 
Bloom v. West, 12 Vet. App. 185 
(1999).

2.	Then readjudicate the claim for 
service connection for a right hand 
disorder in light of the additional 
evidence.  If this claim is not 
granted to the Veteran's 
satisfaction, prepare a supplemental 
SOC (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


